136 U.S. 572 (1890)
INLAND AND SEABOARD COASTING COMPANY
v.
TOLSON.
No. 532.
Supreme Court of United States.
Submitted December 23, 1889.
Decided January 6, 1890.
ERROR TO THE SUPREME COURT OF THE DISTRICT OF COLUMBIA.
*578 Mr. Nathaniel Wilson for plaintiff in error.
Mr. Arthur A. Birney and Mr. Charles C. Cole for defendant in error.
PER CURIAM. (January 6, 1890):
The motion to rescind the judgment of dismissal, entered November 4, 1889; to restore the cause to the docket; and to amend the writ of error herein by inserting therein, as plaintiffs in error, the names of Henry A. Willard, John W. Thompson, Samuel Norment and J.H. Baxter is
Granted and case returned to the docket.